

116 HR 8152 IH: FTC Collaboration Act of 2020
U.S. House of Representatives
2020-09-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8152IN THE HOUSE OF REPRESENTATIVESSeptember 1, 2020Mr. O'Halleran (for himself and Mr. Hudson) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo enhance cooperation between the Federal Trade Commission and State Attorneys General to combat unfair and deceptive practices, and for other purposes. 
1.Short titleThis Act may be cited as the FTC Collaboration Act of 2020. 2.Unfair and deceptive practices cooperation study (a)In general (1)Study requiredNot later than 1 year after the date of the enactment of this Act, the Federal Trade Commission shall conduct a study on facilitating and refining existing efforts with State Attorneys General to prevent, publicize, and penalize frauds and scams being perpetrated on individuals in the United States. 
(2)Requirements of studyIn conducting the study, the Commission shall examine the following: (A)The roles and responsibilities of the Commission and State Attorneys General that best advance collaboration and consumer protection. 
(B)The policies, procedures, and mechanisms that facilitate cooperation and communications across the Commission. (C)How resources should be dedicated to best advance such collaboration and consumer protection. 
(D)The accountability mechanisms that should be implemented to promote collaboration and consumer protection.  (3)Consultation and public commentIn producing the study required in paragraph (1), the Commission shall— 
(A)consult with— (i)the National Association of State Attorneys General; 
(ii)public interest organizations dedicated to consumer protection; (iii)relevant private sector entities; and 
(iv)any other Federal or State agency that the Federal Trade Commission considers necessary; and (B)provide opportunity for public comment and advice relevant to the production of the study. 
(b)Report to congressNot later than 6 months after the completion of the study required pursuant to subsection (a), the Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on the website of the Commission, a report that contains the following: (1)The results of the study. 
(2)Recommended best practices to enhance collaboration efforts between the Commission and State Attorneys General with respect to preventing, publicizing, and penalizing fraud and scams. (3)Quantifiable metrics by which enhanced collaboration can be measured. 
(4)Legislative recommendations, if any, to enhance collaboration efforts between the Commission and State Attorneys General to prevent, publicize, and penalize fraud and scams. (c)Commission definedIn this section, the term Commission means the Federal Trade Commission.  
